DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 17-19, 22-25, 28, 29, 36, 38-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  USPUB 2017/0131545 to Wall et al.
 	Wall discloses the following.

 	Claim 17. (Original) The method of Claim 11, further comprising refilling the liquid crystal rich regions with a liquid crystal material.  The claimed method step is inherently shown in ¶0124, during the recording process, liquid crystal-rich and liquid crystal-depleted regions are formed as needed.
 	Claim 18. (Original) The method of Claim 11, wherein removing at least a portion of the liquid crystal comprises removing substantially all of the liquid crystal in the liquid crystal rich regions.  The claimed method step is inherently shown in ¶0124, during the recording process, liquid crystal-rich and liquid crystal-depleted regions are formed as needed.

 	Claim 22. (New) The method of claim 17, wherein the liquid crystal material has a different molecular structure than the previously removed liquid crystal.  See ¶0069, the claimed different molecular structure is an inherently feature.
 	Claim 23. (New) The method of claim 11, wherein the substrate comprises a glass substrate or plastic substrate.  See ¶0020.
 	Claim 24. (New) The method of claim 11, wherein the substrate comprises a transparent substrate.  See ¶0020; the bulk-substrate 106 is transparent.
 	Claim 25. (New) The method of claim 11, further comprising sandwiching the mixture between the substrate and another substrate with one or more spacers for maintaining internal dimensions.  Note that spacers are inherently formed when the surface relief grating is formed; see spacers 112, 114, 116 in fig. 11.  See also ¶0034 for the air medium.
 	Claim 28. (New) The method of claim 11, further comprising applying a protective layer over the deep SRG.  See ¶0059.


 	Claim 38. (New) The method of claim 11, wherein the polymer surface relief grating extends all the way to directly contact the substrate 106.  See ¶0124.
 	Claim 39. (New) The method of claim 38, wherein the polymer surface relief grating directly contacts the substrate.  See ¶0124.
 	Claim 40. (New) The method of claim 39, wherein there is no bias layer between the polymer surface relief grating and the substrate. See ¶0124.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15, 20, 21, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2017/0131545 to Wall et al in view of USPUB 2009/0001632 to Stumpe et al.
 	Wall discloses every aspect of claimed invention except for the claimed monomers (claim 12), claimed photosensitive components (claims 13, 15, 21), claimed washing step with a solvent (claim 20, 34, 35).  Stumpe shows a general teaching of utilizing polyacrylate (¶0064), photosensitive components (¶0011), the washing step with a solvent (¶0061: the structure can be washed out by selvents, and it is clear some of the mixture including a portion of liquid crystal may be also .
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2017/0131545 to Wall et al in view of USPUB 20180265774 to Huang et al.
 	Wall discloses every aspect of claimed invention except for the claimed thiols (claim 14).  Huang shows a general teaching of utilizing the claimed thiols for the purpose of providing more stably dispersed and durable quantum dot compositions.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Wall’s device to include the claimed thiols as shown in Huang for the purpose of providing more stably dispersed and durable quantum dot compositions.  It is clear this would improve the device.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2017/0131545 to Wall et al in view of USPUB 2018/0112097 to Raghavanpillai et al.
 	Wall discloses every aspect of claimed invention except for the non-stick release layer comprising a fluoropolymer.  Raghavanpillai shows a general teaching of utilizing a fluoropolymer coating.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the fluoropolymer coating as shown in Raghavanpillai for the purpose of providing increased water and oil contact angles, enhanced dirt pickup resistance, and enhance cleanability (see abstract).  It is clear this would improve the device. 
 	Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2017/0131545 to Wall et al in view of USPAT 6,335,224 to Peterson et al.
 	Wall discloses every aspect of claimed invention except for the claimed protective layer.   Peterson shows a general teaching of utilizing a protective layer of parlene polymer or silicon nitride.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed protective layer as shown in Peterson for the purpose of providing water-insoluble, protective coating to a sensitive area on the device (see abstract).  It is clear this would improve the device. 
 	Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2017/0131545 to Wall et al.
 	Wall discloses every aspect of claimed invention except for the method of 
exposing the holographic polymer dispersed liquid crystal grating to a low intensity white light for a period of about an hour.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed method steps as needed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d272, 205 USPQ 215 (CCPA 1980).
 

Allowable Subject Matter
Claim 16, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a method comprising all the specific elements with the specific method steps including storing the mixture in a location absent of light at a temperature of 22°C or less; adding additional monomer; filtering the mixture through a filter of 0.6pm or less; and storing the filtered mixture in a location absent of light as set forth in claim 16; including air gaps after removing at least a portion of the liquid crystal in the liquid crystal rich regions as set forth in claim 32; including a method of creating a vacuum in the air gaps or filling the air gaps with an inert gas as set forth in claim 33
  .
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ELLEN E KIM/Primary Examiner, Art Unit 2883